OPINION AND ORDER
PALMORE, Chief Justice.
Subsequent to this Court’s granting discretionary review of the decision of the Kentucky Court of Appeals in L. E. Cooke Corporation v. Hayes et al., 549 S.W.2d 887 (Ky.App.1977), the parties filed a joint motion to dismiss wherein it was indicated that the case had been compromised and settled, and that the L. E. Cooke Corporation had agreed to pay all costs in this Court as well as in all inferior courts. The motion to dismiss having been granted, the L. E. Cooke Corporation is directed to pay all costs as agreed.
LUKOWSKY, CLAYTON, JONES and STERNBERG, JJ., sitting. All concur.